Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action.

The current application filed 19 July 2021 is a reissue application of 15/600,308 (U.S. Patent No. 10,503,466 issued 10 December 2019).

Claims 1-20 were initially pending in the application.  Claims 21-26 were newly added in a preliminary amendment filed on 19 July 2021.  


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,503,466 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Content of Reissue Applications
The applicant has failed to satisfy the requirements of 37 CFR 1.173(c) in the amendment filed 7/19/2021:
 (c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims. 
Applicant has not provided a proper explanation of support for the claim amendments made. The list of citations provided does not constitute an actual explanation of support, as evidenced by the rejections of the claims as adding new matter provided in this action. In order to overcome this objection applicant must provide a specific “explanation of support” for all matter added via this amendment and all future amendments. The examiner recommends providing an explicit citation and explanation of support for each and every added or amended limitation of the claims separately to avoid the same error in the future.  
Appropriate correction is required for the current amendment and all future amendments must also conform to this practice.  Failure to conform to these practices for all previous amendments and any future amendments will result in the response being deemed as noncompliant.

Reissue Oath/Declaration
The reissue oath/declaration filed with this application is proper and has been entered.  Examiner notes that the statement of error states, “The issued claims of U.S. Pat. No. 10,503.466 are believed to be in error by reason of the patentee having claimed less than it has a right to claim. For example, Claim 1 recites the elements, “determining, using the interaction data generated by the script, input device interactions comprising at least one of cursor interaction with the content, selection of the content, or scrolling of the resource” and “determining a first rate of engagement with the resource based at least in part on the input device interactions and the at least one of the amount of time that the content was on-screen or the amount of the resource viewed” which are not required for patentability. Such elements are not included in new independent Claim 21.”  The examiner agrees that claim 1 can be properly broadened by the addition of claim 21 not including the limitation stating “determining, using the interaction data generated by the script, input device interactions comprising at least one of cursor interaction with the content, selection of the content, or scrolling of the resource”.  However, as discussed below in the rejection under 35 USC 251, removing the limitation stating “determining a first rate of engagement with the resource based at least in part on the input device interactions and the at least one of the amount of time that the content was on-screen or the amount of the resource viewed” amounts to impermissible recapture of surrendered subject matter.

Specification
The amendment to the specification is proper and has been entered.

Claim Rejections - 35 USC § 251
Claims 25 and 26 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
The most recent amendment adds claims 25 and 26 which state, “one or more engagement types” and “the one or more engagement types are selected from a group comprising video, lead form, image, social media page, business profile, and event”.  Applicant has cited multiple portions of the specification to support the addition of these two claims.  None of the citations provide any discussion relevant to the language of these claims and thus do not provide any actual written description support.  The specification does not use the claimed term “engagement type” and additionally does not discuss what an “engagement type” comprises.  Thus, the newly amended language constitutes new matter.

Claims 21-26 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II)(A))  In the instant case and by way of the preliminary amendment, Applicant seeks to broaden at least independent claim 1 with the addition of independent claim 21 in this reissue at least by deleting/omitting limitations found in the original patent claims or making said limitations optional.
(Step 2: MPEP 1412.02(II)(B))  The record of the prior 15/600,308 application prosecution indicates prior to allowing the application the applicant made the following arguments regarding a rejection in view of the Doig reference.  

    PNG
    media_image1.png
    177
    646
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    169
    645
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    222
    646
    media_image3.png
    Greyscale


	(pages 10-12 of Applicant’s Response filed 6/25/2019 in application 15/600,308)
Additionally, in parent application 13/945,406, the applicant made the following amendments to overcome an art rejection in view of the Molloy and Starr references:

    PNG
    media_image4.png
    664
    634
    media_image4.png
    Greyscale

Thus, at least the following limitations found in patent claim 1 that correspond to the amendments and arguments made during prosecution which state the following are all considered to be surrender generating limitations (using claim 1): 
Claim 1:
receiving, for a user, interaction data generated by a script embedded in a resource based on interactions with content of the resource;

determining, using the interaction data generated by the script, at least one of an amount of time that the content was on-screen or an amount of the resource viewed;

determining a first rate of engagement with the resource based at least in part on the input device interactions and the at least one of the amount of time that the content was on-screen or the amount of the resource viewed; 

determining, based on the interaction data, the user as being in a first engagement category from at least two different engagement categories by matching the first rate of engagement to a rate of engagement associated with the first engagement category;

Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  Additionally, reissue recapture applies to related family member applications (See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 94 USPQ2d 1598 at 1606 (Fed. Cir. Apr. 12, 2010) (a more limited recapture rule would undercut “the rule against recapture’s public-reliance rationale” and a patent family’s entire prosecution history should be reviewed “when applying both the rule against recapture and prosecution history estoppel.”)).  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application and the patent family's prosecution for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, in the instant case the complete or partial omission of the surrender-generating limitations discussed above equates to attempting to recapture surrendered subject matter and thus by omission some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.  
(Step 3: MPEP 1412.02(II)(C)) It must be determined whether the reissue claim omits or broadens any limitation that was added/argued during the original prosecution to overcome an art rejection.  Such an omission in a reissue claim, even if it includes other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu , 258 F.3d at 1371-72, 59 USPQ2d at 1600.  Simply stated, claims 21-26 either completely or partially omit the following surrender-generating limitations found in claim 1, “receiving, for a user, interaction data generated by a script embedded in a resource based on interactions with content of the resource;” “determining, using the interaction data generated by the script, at least one of an amount of time that the content was on-screen or an amount of the resource viewed;” “determining a first rate of engagement with the resource based at least in part on the input device interactions and the at least one of the amount of time that the content was on-screen or the amount of the resource viewed;” (as found in claim 1, emphasis added) and thus would amount to impermissible recapture due to the omission of surrender-generating limitations.  
Additionally, reissue claims 21-26 are not materially narrowed in other respects that relate to the surrendered subject matter to avoid said impermissible recapture.
Therefore, impermissible recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The most recent amendment adds claims 25 and 26 which state, “one or more engagement types” and “the one or more engagement types are selected from a group comprising video, lead form, image, social media page, business profile, and event”.  Applicant has cited multiple portions of the specification to support the addition of these two claims.  None of the citations provide any discussion relevant to the language of these claims and thus do not provide any actual written description support.  The specification does not use the claimed term “engagement type” and additionally does not discuss what an “engagement type” comprises.  Thus, the newly amended language constitutes new matter.

Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 19 recites the limitation "determining whether the second bid…" (see claims 15, similar limitation in claim 19).  There is insufficient antecedent basis for this limitation in the claim.  These claims depend on claims 13 and 17 respectively.  Dependent claims 14 and 18 contain a first bid and a second bid, while claims 13 and 17 make no mention of any bids.  Thus, it is clear that claims 15 and 19 should depend on claims 14 and 18 respectively.  Proper correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-24 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Weinstein et al. (hereinafter Weinstein, U.S. Patent Application Publication No. 2014/0108139, filed October 16, 2012).
Regarding independent claim 21, Weinstein discloses a method, comprising: receiving, for a user, interaction data based on user interactions with content; 
“A trait may correspond to a single data collection event from received audience data that is descriptive of a visitor of network content.” – page 4, paragraph [0043] of Weinstein, emphasis added
See also pages 3-4, paragraph [0036] of Weinstein which describes the different types of information audience data can include.
determining, using the interaction data, at least one of an amount of time that the content was on-screen or an amount of the resource viewed; 
“Audience data, whether real-time or offline audience data (e.g., first party or from a third party data provider), may include a variety of information, such as cookies, hits, page views, visits, sessions, downloads, first visits, first sessions, visitors, unique visitors, unique users, repeat visitors, new visitors, impressions, singletons, bounce rates, exit percentages, visibility time, session duration, page view duration, time on page, active time, engagement time, ...” – page 3-4, paragraph [0036] of Weinstein, emphasis added
classifying an engagement of the user with the content based at least in part on the at least one of the amount of time that the content was on-screen or the amount of the resource viewed; 
Determining if a visitor “qualifies in a marketing segment” - Fig. 4 and pages 5-6, paragraphs [0051]-[0053] of Weinstein
receiving a request for a content item that can be displayed to the user; 
User visiting websites – pages 6-7, paragraphs [0061]-[0063] of Weinstein
determining, based on the interaction data, the user as being in a first engagement category from at least two different engagement categories by matching the first rate of engagement to a rate of engagement associated with the first engagement category; and 
Determining if a visitor “qualifies in a marketing segment” (first engagement category) or if a user does not qualify (second engagement category) based on the segment rules applied by the customer/publisher/content provide – Fig. 4; page 4, paragraphs [0041] and [0043]; and pages 5-6, paragraphs [0051]-[0053] of Weinstein
selecting a content item to present to the user in response to the request based at least in part on determining that the user is in the first engagement category.
Displaying an advertisement based on visitor’s qualification in the segment – pages 6-7, paragraphs [0061]-[0063] of Weinstein


Regarding dependent claim 22, Weinstein discloses receiving from a content item provider a rule specifying one or more characteristics that the content item provider wishes to use to select an audience and selecting the content item based on the rule.
“create, modify, and/or apply a segment rule” – page 4, paragraphs [0041] and [0043] of Weinstein

Regarding dependent claim 23, Weinstein discloses the rule is an inclusive rule specifying one or more target characteristics.
Details about segment rules, including the use of Boolean operators “AND, OR, NOT” and “NOT AND, or NOT OR” show the ability to implement both inclusive and exclusive rules – page 5, paragraph [0046]; page 8, paragraphs [0072]-[0073] of Weinstein

Regarding dependent claim 24, Weinstein discloses the rule is an exclusive rule specifying one or more excluded characteristics.
Details about segment rules, including the use of Boolean operators “AND, OR, NOT” and “NOT AND, or NOT OR” show the ability to implement both inclusive and exclusive rules – page 5, paragraph [0046]; page 8, paragraphs [0072]-[0073] of Weinstein


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 9-13, 16, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weinstein et al. (hereinafter Weinstein, U.S. Patent Application Publication No. 2014/0108139, filed October 16, 2012) in view of Dubey et al. (hereinafter Dubey, U.S. Patent Application Publication No.2014/0013250, filed July 8, 2012).
Regarding independent claim 1, Weinstein discloses a method, comprising: receiving, for a user, interaction data generated by a script embedded in a resource based on interactions with content of the resource; 			
“A trait may correspond to a single data collection event from received audience data that is descriptive of a visitor of network content.” – page 4, paragraph [0043] of Weinstein, emphasis added
See also pages 3-4, paragraph [0036] of Weinstein which describes the different types of information audience data can include.
Weinstein discusses the use of “Data Collection Scripts” embedded within the customer site – Fig. 6, item 610; page 9, paragraph [0083] of Weinstein
determining, using the interaction data generated by the script, at least one of an amount of time that the content was on-screen or an amount of the resource viewed; 
“Audience data, whether real-time or offline audience data (e.g., first party or from a third party data provider), may include a variety of information, such as cookies, hits, page views, visits, sessions, downloads, first visits, first sessions, visitors, unique visitors, unique users, repeat visitors, new visitors, impressions, singletons, bounce rates, exit percentages, visibility time, session duration, page view duration, time on page, active time, engagement time, ...” – page 3-4, paragraph [0036] of Weinstein, emphasis added
determining, using the interaction data generated by the script, input device interactions comprising at least one of cursor interaction with the content, selection of the content, or scrolling of the resource; and 
“Audience data, whether real-time or offline audience data (e.g., first party or from a third party data provider), may include a variety of information, such as cookies, hits, page views, visits, sessions, downloads, first visits, first sessions, visitors, unique visitors, unique users, repeat visitors, new visitors, impressions, singletons, bounce rates, exit percentages, visibility time, session duration, page view duration, time on page, active time, engagement time, page depth, page views per session, frequency, session per unique, click path, click, site overlay, behavioral traits, user intents, user interests, demographic data, etc.” – page 3-4, paragraph [0036] of Weinstein, emphasis added
determining a first rate of engagement with the resource based at least in part on the input device interactions and the at least one of the amount of time that the content was on-screen or the amount of the resource viewed; 
Determining if a visitor “qualifies in a marketing segment” (first engagement category) or if a user does not qualify (second engagement category) based on the segment rules applied by the customer/publisher/content provide – Fig. 4; page 4, paragraphs [0041] and [0043]; and pages 5-6, paragraphs [0051]-[0053] of Weinstein
receiving a request for a content item that can be read by the user; 
User visiting websites – pages 6-7, paragraphs [0061]-[0063] of Weinstein
determining, based on the interaction data, the user as being in a first engagement category from at least two different engagement categories by matching the first rate of engagement to a rate of engagement associated with the first engagement category; and 
Determining if a visitor “qualifies in a marketing segment” (first engagement category) or if a user does not qualify (second engagement category) based on the segment rules applied by the customer/publisher/content provide – Fig. 4; page 4, paragraphs [0041] and [0043]; and pages 5-6, paragraphs [0051]-[0053] of Weinstein
selecting a content item to present to the user in response to the request based at least in part on determining that the user is in the first engagement category.
Displaying an advertisement based on visitor’s qualification in the segment – pages 6-7, paragraphs [0061]-[0063] of Weinstein
To the extent it could be argued that the Weinstein does not explicitly state the functionality of the embedded “Data Collection Scripts” includes generating interaction data, Dubey discloses that a software “component can be implemented as a script, as a standalone program, as part of a larger program, as a plurality of separate scripts and/or programs, as a statically or dynamically linked library, as a kernel loadable module, as a device driver ...” (page 5, paragraph [0112] of Dubey).  Thus, the discussion of Weinstein that includes generating interaction data and the use of website embedded “Data Collection Scripts” combined with the knowledge of Dubey that software components can be implemented in numerous ways including as “a script” would render the claim language in question obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Weinstein with the teachings of Dubey because Dubey offers the teachings of the use of a script in place of another software component to be a simple substitution of one known element (software component) with another known element (a script) to obtain predictable results (page 5, paragraph [0112] of Dubey) (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding dependent claim 6, Weinstein discloses determining that the user is in the first engagement category comprises: determining, based on the interaction data, a first set of user interactions that preceded a particular interaction with a content item provided in response to a previous content item request; 
Weinstein discusses the use of total visits within a time period, “For example, the previous segment rule may have defined a male, high end car segment as a visitor who is male and has visited a high end car (e.g., MSRP>$50 k) website (or distinct webpages) five times in the previous three days.” – pages 6, paragraphs [0056] of Weinstein 
The determination criteria that this segment rule has been achieved requires that on the fifth access (particular interaction) of the website it must be determined that this access was preceded by four previous accesses (first set of user interactions) within the last three days.
determining that a matching set of user interactions were performed within a pre-specified amount of time prior to the request, the matching set of user interactions being user interactions that match the first set of user interactions; and 
“For example, the previous segment rule may have defined a male, high end car segment as a visitor who is male and has visited a high end car (e.g., MSRP>$50 k) website (or distinct webpages) five times in the previous three days.” – pages 6, paragraphs [0056] of Weinstein 
determining that the user is in the first engagement category based on the determination that the matching set of user interactions were performed within the pre-specified amount of time prior to the request. 
“For example, the previous segment rule may have defined a male, high end car segment as a visitor who is male and has visited a high end car (e.g., MSRP>$50 k) website (or distinct webpages) five times in the previous three days.” – pages 6, paragraphs [0056] of Weinstein 

Regarding dependent claim 9, Weinstein discloses the engagement categories are each associated with context information, the request for the content item includes first context information describing the context of the request, and determining that the user is in the first engagement category comprises matching the first context information to second context information associated with the first engagement category.
“location data” (context information) - page 3-4, paragraphs [0036] and [0037] of Weinstein
Determining if a visitor “qualifies in a marketing segment” (first engagement category) or if a user does not qualify (second engagement category) based on the segment rules applied by the customer/publisher/content provide – Fig. 4; page 4, paragraphs [0041] and [0043]; and pages 5-6, paragraphs [0051]-[0053] of Weinstein

Regarding dependent claim 10, Weinstein discloses the first context information includes at least one of a time of day of the request, a day of week of the request, a time of year of the request, a location of the request, or a type of content included in the resource.
“location data” (context information) - page 3-4, paragraphs [0036] and [0037] of Weinstein

Regarding dependent claim 11, Weinstein discloses the first set of interaction data specifies aggregate user interaction data for multiple different users.
“In some embodiments, audience data is accumulated over time to generate a set of audience data (e.g., offline audience data) that is representative of activity and interactions of one or more users with a given website or webpage. In one embodiment, such an accumulation may be performed by various publishers/customers with respect to audience data generated through websites/network content that the publishers/customers own. In one embodiment, such an accumulation may be performed by third party data providers.”- page 4, paragraph [0038] of Weinstein

Regarding dependent claim 12, Weinstein discloses modifying content of the resource based on determining that the user is in the first engagement category.
Displaying an advertisement on a website (resource) based on visitor’s qualification in the segment – pages 6-7, paragraphs [0061]-[0063] of Weinstein

Regarding independent claims 13 and 17, the claims contain substantially similar subject matter as claim 1.  Thus, claims 13 and 17 are rejected along the same rationale as claim 1.

Regarding dependent claims 16 and 20, Weinstein discloses providing a campaign management interface that enables a content item provider to select, for the content item, one or more engagement categories to be associated with the content item, the association of an engagement category with the content item indicating that the content item is eligible for distribution to users determined to be in the engagement category.  
“create, modify, and/or apply a segment rule” – page 4, paragraphs [0041] and [0043] of Weinstein


Allowable Subject Matter
Claims 2-5, 7, 8, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992